                  Case 2:20-cv-04396-DMG-MAA Document 18 Filed 10/14/20 Page 1 of 16 Page ID #:183



                       1
                               JOSEPH M. LOVRETOVICH, Bar No. 73403
                       2       JARED W. BEILKE, Bar No. 195698
                               KARINA GODOY, Bar No. 305895
                       3       JML LAW
                               5855 Topanga Canyon Blvd., Suite 300
                       4       Woodland Hills, CA 91367
                               Telephone: 818.610.8800
                       5       Facsimile: 818.610.3030
                       6       Attorneys for Plaintiff
                               RICHARD LESLIE
                       7
                               SARAH E. ROSS, Bar No. 252206
                       8       sross@littler.com
                               LITTLER MENDELSON, P.C.
                       9       2049 Century Park East, 5th Floor
                               Los Angeles, CA 90067.3107
                   10          Telephone: 310.553.0308
                               Facsimile: 310.553.5583
                   11
                               RAE CHUNG, Bar No. 318300
                   12          rchung@littler.com
                               LITTLER MENDELSON, P.C.
                   13          633 West 5th Street
                               63rd Floor
                   14          Los Angeles, CA 90071
                               Telephone: 213.443.4300
                   15          Facsimile: 213.443.4299
                   16          Attorneys for Defendant
                               THE GOODYEAR TIRE & RUBBER COMPANY
                   17
                   18
                                                         UNITED STATES DISTRICT COURT
                   19
                                                     CENTRAL DISTRICT OF CALIFORNIA
                   20
                   21
                               RICHARD LESLIE,                        Case No. íFYíí'0*í0$$[
                   22
                                               Plaintiff,             ASSIGNED TO THE HONORABLE
                   23                                                 JUDGE DOLLY M. GEE
                               v.
                   24                                                 JOINT STIPULATED PROTECTIVE
                               THE GOODYEAR TIRE & RUBBER             ORDER
                   25          COMPANY, an Ohio Corporation and
                               DOES 1-20, inclusive,                  Trial date: None set
                   26                                                 Complaint filed: April 1, 2020
                                                                      (filed in Los Angeles superior court)
                   27                          Defendants.

                   28
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                  Case 2:20-cv-04396-DMG-MAA Document 18 Filed 10/14/20 Page 2 of 16 Page ID #:184



                       1       1.     PURPOSES AND LIMITATIONS
                       2              Discovery in this action is likely to involve production of confidential,
                       3       proprietary, or private information for which special protection from public disclosure
                       4       and from use for any purpose other than prosecuting this litigation may be warranted.
                       5       Accordingly, the parties hereby stipulate to and petition the Court to enter the following
                       6       Stipulated Protective Order. The parties acknowledge that this Stipulated Protective
                       7       Order does not confer blanket protections on all disclosures or responses to discovery
                       8       DQG WKDW WKH SURWHFWLRQ LW DIIRUGV IURP SXEOLF GLVFORVXUH DQG XVH H[WHQGV RQO\ WR the
                       9       limited information or items that are entitled to confidential treatment under the
                   10          applicable legal principles. The parties further acknowledge, as set forth in Section 13.3
                   11          below, that this Stipulated Protective Order does not entitle them to file confidential
                   12          information under seal; Local Rule 79-5 sets forth the procedures that must be followed
                   13          and the standards that will be applied when a party seeks permission from the Court to
                   14          file material under seal. Discovery in this action is likely to involve production of
                   15          confidential, proprietary, or private information for which special protection from
                   16          public disclosure and from use for any purpose other than prosecuting this litigation
                   17          may be warranted.
                   18          2.     GOOD CAUSE STATEMENT
                   19                 This action is likely to involve confidential, non-public, sensitive, and/or
                   20          proprietary trade secrets, business, empOR\PHQW WD[ ILQDQFLDO DQG SHUVRQDOO\
                   21          identifiable information, documents and other materials for which special protection
                   22          from public disclosure and from use for any purpose other than prosecution of this
                   23          action is warranted. Such confidential and proprietary materials and information consist
                   24          of, among other things, confidential business or financial information, information
                   25          regarding confidential business practices, or other confidential research, development,
                   26          or commercial information (including information implicating privacy rights of third
                   27          parties), information otherwise generally unavailable to the public, or which may be
                   28          privileged or otherwise protected from disclosure under state or federal statutes, court
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                             2.
          310.553.0308
                  Case 2:20-cv-04396-DMG-MAA Document 18 Filed 10/14/20 Page 3 of 16 Page ID #:185



                       1       rules, case decisions, or common law. AFFRUGLQJO\WRH[SHGLWHWKHIORZRILQIRUPDWLRQ
                       2       to facilitate the prompt resolution of disputes over confidentiality of discovery
                       3       materials, to adequately protect information the parties are entitled to keep confidential,
                       4       to ensure that the parties are permitted reasonable necessary uses of such material in
                       5       preparation for and in the conduct of trial, to address their handling at the end of the
                       6       litigation, and to serve the ends of justice, a protective order for such information is
                       7       justified in this matter. It is the intent of the parties that information will not be
                       8       designated as confidential for tactical reasons and that nothing be so designated without
                       9       a good faith belief that it has been maintained in a confidential, non-public manner, and
                   10          there is good cause why it should not be part of the public record of this case.
                   11          3.    DEFINITIONS
                   12                3.1.   Action: Richard Leslie v. The Goodyear Tire & Rubber Company, and
                   13                       Does 1 through 20, inclusive, Case No. íFYíí'0*í0$$[.
                   14                3.2.   Challenging Party: A Party or Nonparty that challenges the designation of
                   15                       information or items under this Stipulated Protective Order.
                   16                3.3.   “CONFIDENTIAL” Information or Items: Information (regardless of how
                   17                       it is generated, stored or maintained) or tangible things that qualify for
                   18                       protection under Federal Rule of Civil Procedure 26(c), and as specified
                   19                       above in the Good Cause Statement.
                   20                3.4.   Counsel: Outside Counsel of Record and In-House Counsel (as well as
                   21                       their support staff).
                   22                3.5.   Designating Party: A Party or Nonparty that designates information or
                   23                       items that it produces in disclosures or in responses to discovery as
                   24                       “CONFIDENTIAL.”
                   25                3.6.   Disclosure or Discovery Material: All items or information, regardless of
                   26                       the medium or manner in which it is generated, stored, or maintained
                   27                       (including, among other things, testimony, transcripts, and tangible
                   28                       things), that are produced or generated in disclosures or responses to
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                          3.
          310.553.0308
                  Case 2:20-cv-04396-DMG-MAA Document 18 Filed 10/14/20 Page 4 of 16 Page ID #:186



                       1                   discovery in this matter.
                       2            3.7.   ([SHUW$SHUVRQZLWKVSHFLDOL]HGNQRZOHGJHRUH[SHULHQFHLQDPDWWHU
                       3                   pertinent to the litigation who has been retained by a Party or its counsel
                       4                   WRVHUYHDVDQH[SHUWZLWQHVVRUDVDFRQVXOWDQWLQWKLV$FWLRQ
                       5            3.8.   In-House Counsel: Attorneys who are employees of a party to this Action.
                       6                   In-House Counsel does not include Outside Counsel of Record or any other
                       7                   outside counsel.
                       8            3.9.   Nonparty: Any natural person, partnership, corporation, association, or
                       9                   other legal entity not named as a Party to this action.
                   10               3.10. Outside Counsel of Record: Attorneys who are not employees of a party
                   11                      to this Action but are retained to represent or advise a party to this Action
                   12                      and have appeared in this Action on behalf of that party or are affiliated
                   13                      with a law firm which has appeared on behalf of that party, and includes
                   14                      support staff.
                   15               3.11. Party: Any party to this Action, including all of its officers, directors,
                   16                      HPSOR\HHVFRQVXOWDQWVUHWDLQHGH[SHUWV In-House Counsel, and Outside
                   17                      Counsel of Record (and their support staffs).
                   18               3.12. Producing Party:      A Party or Nonparty that produces Disclosure or
                   19                      Discovery Material in this Action.
                   20               3.13. Professional Vendors: Persons or entities that provide litigation support
                   21                      VHUYLFHV HJ SKRWRFRS\LQJ YLGHRWDSLQJWUDQVODWLQJ SUHSDULQJ H[KLELWV
                   22                      or demonstrations, and organizing, storing, or retrieving data in any form
                   23                      or medium) and their employees and subcontractors.
                   24               3.14. Protected Material:      Any Disclosure or Discovery Material that is
                   25                      designated as “CONFIDENTIAL.”
                   26               3.15. Receiving Party: A Party that receives Disclosure or Discovery Material
                   27                      from a Producing Party.
                   28          4.   SCOPE
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        4.
          310.553.0308
                  Case 2:20-cv-04396-DMG-MAA Document 18 Filed 10/14/20 Page 5 of 16 Page ID #:187



                       1               The protections conferred by this Stipulated Protective Order cover not only
                       2       Protected Material, but also (1) DQ\ LQIRUPDWLRQ FRSLHG RU H[WUDFWHG IURP 3URWHFWHG
                       3       Material; (2) DOOFRSLHVH[FHUSWVVXPPDULHVRUFRPSLODWLRQVRI3URWHFWHG0DWerial; and
                       4       (3) any testimony, conversations, or presentations by Parties or their Counsel that might
                       5       reveal Protected Material.
                       6               Any use of Protected Material at trial shall be governed by the orders of the trial
                       7       judge. This Stipulated Protective Order does not govern the use of Protected Material
                       8       at trial.
                       9       5.      DURATION
                   10                  Even after final disposition of this litigation, the confidentiality obligations
                   11          imposed by this Stipulated Protective Order shall remain in effect until a Designating
                   12          Party agrees otherwise in writing or a court order otherwise directs. Final disposition
                   13          shall be deemed to be the later of (1) dismissal of all claims and defenses in this Action,
                   14          with or without prejudice; and (2) final judgment herein after the completion and
                   15          H[KDXVWLRQ RI DOO Dppeals, rehearings, remands, trials, or reviews of this Action,
                   16          LQFOXGLQJWKHWLPHOLPLWVIRUILOLQJDQ\PRWLRQVRUDSSOLFDWLRQVIRUH[WHQVLRQRIWLPH
                   17          pursuant to applicable law.
                   18          6.      DESIGNATING PROTECTED MATERIAL
                   19                  6.1.   ([HUFLVHRI5HVWUDLQWDQG&DUHLQ'HVLJQDting Material for Protection.
                   20                               Each Party or Nonparty that designates information or items for
                   21                         protection under this Stipulated Protective Order must take care to limit
                   22                         any such designation to specific material that qualifies under the
                   23                         appropriate standards.     The Designating Party must designate for
                   24                         protection only those parts of material, documents, items, or oral or written
                   25                         communications that qualify so that other portions of the material,
                   26                         documents, items, or communications for which protection is not
                   27                         warranted are not swept unjustifiably within the ambit of this Stipulated
                   28                         Protective Order.
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                           5.
          310.553.0308
                  Case 2:20-cv-04396-DMG-MAA Document 18 Filed 10/14/20 Page 6 of 16 Page ID #:188



                       1                    Mass, indiscriminate, or routinized designations are prohibited.
                       2              Designations that are shown to be clearly unjustified or that have been
                       3              made for an improper purpose (e.g., to unnecessarily encumber the case
                       4              GHYHORSPHQWSURFHVVRUWRLPSRVHXQQHFHVVDU\H[SHQVHVDQGEXUGHQVRQ
                       5              RWKHUSDUWLHV PD\H[SRVHWhe Designating Party to sanctions.
                       6       6.2.   Manner and Timing of Designations.
                       7                    ([FHSW DV RWKHUZLVH SURYLGHG LQ WKLV Stipulated Protective Order
                       8              (see, e.g., Section 6.2(a)), or as otherwise stipulated or ordered, Disclosure
                       9              or Discovery Material that qualifies for protection under this Stipulated
                   10                 Protective Order must be clearly so designated before the material is
                   11                 disclosed or produced.
                   12                       Designation in conformity with this Stipulated Protective Order
                   13                 requires the following:
                   14                 (a)   For information in documentary form (e.g., paper or electronic
                   15                       GRFXPHQWVEXWH[FOXGLQJWUDQVFULSWVRIGHSRVLWLRQVRURWKHUSUHWULDO
                   16                       or WULDOSURFHHGLQJV WKDWWKH3URGXFLQJ3DUW\DIIL[DWDPLQLPXP
                   17                       the legend “CONFIDENTIAL” to each page that contains protected
                   18                       material. If only a portion or portions of the material on a page
                   19                       qualifies for protection, the Producing Party also must clearly
                   20                       identify the protected portion(s) (e.g., by making appropriate
                   21                       markings in the margins).
                   22                              A Party or Nonparty that makes original documents available
                   23                       for inspection need not designate them for protection until after the
                   24                       inspecting Party has indicated which documents it would like copied
                   25                       and produced. During the inspection and before the designation, all
                   26                       of the material made available for inspection shall be deemed
                   27                       “CONFIDENTIAL.” After the inspecting Party has identified the
                   28                       documents it wants copied and produced, the Producing Party must
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                   6.
          310.553.0308
                  Case 2:20-cv-04396-DMG-MAA Document 18 Filed 10/14/20 Page 7 of 16 Page ID #:189



                       1                         determine which documents, or portions thereof, qualify for
                       2                         protection under this Stipulated Protective Order. Then, before
                       3                         SURGXFLQJWKHVSHFLILHGGRFXPHQWVWKH3URGXFLQJ3DUW\PXVWDIIL[
                       4                         the legend “CONFIDENTIAL” to each page that contains Protected
                       5                         Material. If only a portion or portions of the material on a page
                       6                         qualifies for protection, the Producing Party also must clearly
                       7                         identify the protected portion(s) (e.g., by making appropriate
                       8                         markings in the margins).
                       9                   (b)   For testimony given in depositions, that the Designating Party
                   10                            identify the Disclosure or Discovery Material on the record, before
                   11                            the close of the deposition, all protected testimony.
                   12                      (c)   For information produced in nondocumentary form, and for any
                   13                            other tangible items, WKDWWKH3URGXFLQJ3DUW\DIIL[LQDSURPLQHQW
                   14                            SODFH RQ WKH H[WHULRU RI WKH FRQWDLQHU RU FRQWDLQHUV LQ ZKLFK WKH
                   15                            information is stored the legend “CONFIDENTIAL.” If only a
                   16                            portion or portions of the information warrants protection, the
                   17                            3URGXFLQJ 3DUW\ WR WKH H[WHQW SUDFWLFDEOH VKDOO LGHQWLI\ WKH
                   18                            protected portion(s).
                   19               6.3.   Inadvertent Failure to Designate.
                   20                            If timely corrected, an inadvertent failure to designate qualified
                   21                      information or items does not, standing alone, waive the Designating
                   22                      Party’s right to secure protection under this Stipulated Protective Order for
                   23                      such material. Upon timely correction of a designation, the Receiving
                   24                      Party must make reasonable efforts to assure that the material is treated in
                   25                      accordance with the provisions of this Stipulated Protective Order.
                   26          7.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
                   27               7.1.   Timing of Challenges.
                   28                            Any Party or Nonparty may challenge a designation of
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                         7.
          310.553.0308
                  Case 2:20-cv-04396-DMG-MAA Document 18 Filed 10/14/20 Page 8 of 16 Page ID #:190



                       1                    confidentiality at any time that is consistent with the Court’s Scheduling
                       2                    Order.
                       3             7.2.   Meet and Confer.
                       4                          The Challenging Party shall initiate the dispute resolution process,
                       5                    which shall comply with Local Rule 37.1 et seq., and with
                       6                    Section 4 of Judge Audero’s Procedures (“Mandatory Telephonic
                       7                    Conference for Discovery Disputes”). 1
                       8             7.3.   Burden of Persuasion.
                       9                          The burden of persuasion in any such challenge proceeding shall be
                   10                       on the Designating Party. Frivolous challenges, and those made for an
                   11                       improper purpose (e.g. WR KDUDVV RU LPSRVH XQQHFHVVDU\ H[SHQVHV DQG
                   12                       EXUGHQVRQRWKHUSDUWLHV PD\H[SRVHWKH&KDOOHQJLQJ3DUW\WRVDQFWLRQV
                   13                       Unless the Designating Party has waived or withdrawn the confidentiality
                   14                       designation, all parties shall continue to afford the material in question the
                   15                       level of protection to which it is entitled under the Producing Party’s
                   16                       designation until the Court rules on the challenge.
                   17          8.    ACCESS TO AND USE OF PROTECTED MATERIALS
                   18                8.1.   Basic Principles.
                   19                             A Receiving Party may use Protected Material that is disclosed or
                   20                       produced by another Party or by a Nonparty in connection with this Action
                   21                       only for prosecuting, defending, or attempting to settle this Action. Such
                   22                       Protected Material may be disclosed only to the categories of persons and
                   23                       under the conditions described in this Stipulated Protective Order. When
                   24                       the Action reaches a final disposition, a Receiving Party must comply with
                   25                       the provisions of Section 14 below (FINAL DISPOSITION).
                   26                             Protected Material must be stored and maintained by a Receiving
                   27
                               1
                                Judge Audero’s Procedures are available at
                   28          https://www.cacd.uscourts.gov/honorable-maria-audero.
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                      8.
          310.553.0308
                  Case 2:20-cv-04396-DMG-MAA Document 18 Filed 10/14/20 Page 9 of 16 Page ID #:191



                       1              Party at a location and in a secure manner that ensures that access is limited
                       2              to the persons authorized under this Stipulated Protective Order.
                       3       8.2.   Disclosure of “CONFIDENTIAL” Information or Items.
                       4                    Unless otherwise ordered by the Court or permitted in writing by the
                       5              Designating Party, a Receiving Party may disclose any information or item
                       6              designated “CONFIDENTIAL” only to:
                       7              (a)   The Receiving Party’s Outside Counsel of Record, as well as
                       8                    employees of said Outside Counsel of Record to whom it is
                       9                    reasonably necessary to disclose the information for this Action;
                   10                 (b)   The officers, directors, and employees (including In-House
                   11                       Counsel) of the Receiving Party to whom disclosure is reasonably
                   12                       necessary for this Action;
                   13                 (c)   ([SHUWV RI WKH 5HFHLYLQJ 3DUW\ WR ZKRP disclosure is reasonably
                   14                       necessary      for   this        Action   and   who   have   signed   the
                   15                       ³$FNQRZOHGJPHQWDQG$JUHHPHQWWR%H%RXQG´ ([KLELW$ 
                   16                 (d)   The Court and its personnel;
                   17                 (e)   Court reporters and their staff;
                   18                 (f)   Professional jury or trial consultants, mock jurors, and Professional
                   19                       Vendors to whom disclosure is reasonably necessary or this Action
                   20                       and who have signed the “Acknowledgment and Agreement to be
                   21                       %RXQG´ ([KLELW$ 
                   22                 (g)   The author or recipient of a document containing the information or
                   23                       a custodian or other person who otherwise possessed or knew the
                   24                       information;
                   25                 (h)   During their depositions, witnesses, and attorneys for witnesses, in
                   26                       the Action to whom disclosure is reasonably necessary provided:
                   27                       (i) the deposing party requests that the witness sign the
                   28                       “Acknowledgment and Agreement to Be Bound´ ([KLELW$  and
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        9.
          310.553.0308
                 Case 2:20-cv-04396-DMG-MAA Document 18 Filed 10/14/20 Page 10 of 16 Page ID #:192



                       1                          (ii) the witness will not be permitted to keep any confidential
                       2                          information unless they sign the “Acknowledgment and Agreement
                       3                          to Be Bound,” unless otherwise agreed by the Designating Party or
                       4                          ordered by the Court. Pages of transcribed deposition testimony or
                       5                          H[KLELWV WR GHSRVLWLRQV WKDW UHYHDO 3URWHFWHG 0DWHULDO PD\ EH
                       6                          separately bound by the court reporter and may not be disclosed to
                       7                          DQ\RQHH[FHSWDVSHUPLWWHGunder this Stipulated Protective Order;
                       8                          and
                       9                   (i)    Any mediator or settlement officer, and their supporting personnel,
                   10                             mutually agreed upon by any of the parties engaged in settlement
                   11                             discussions.
                   12          9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                   13                IN OTHER LITIGATION
                   14                If a Party is served with a subpoena or a court order issued in other litigation that
                   15          compels disclosure of any information or items designated in this Action as
                   16          “CONFIDENTIAL,” that Party must:
                   17                (a)   Promptly notify in writing the Designating Party. Such notification shall
                   18                      include a copy of the subpoena or court order;
                   19                (b)   Promptly notify in writing the party who caused the subpoena or order to
                   20                      issue in the other litigation that some or all of the material covered by the
                   21                      subpoena or order is subject to this Stipulated Protective Order. Such
                   22                      notification shall include a copy of this Stipulated Protective Order; and
                   23                (c)   Cooperate with respect to all reasonable procedures sought to be pursued
                   24                      by the Designating Party whose Protected Material may be affected.
                   25                If the Designating Party timely seeks a protective order, the Party served with the
                   26          subpoena or court order shall not produce any information designated in this action as
                   27          “CONFIDENTIAL” before a determination by the Court from which the subpoena or
                   28          order issued, unless the Party has obtained the Designating Party’s permission. The
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                         10.
          310.553.0308
                 Case 2:20-cv-04396-DMG-MAA Document 18 Filed 10/14/20 Page 11 of 16 Page ID #:193



                       1       'HVLJQDWLQJ3DUW\VKDOOEHDUWKHEXUGHQDQGH[SHQVHRIVHHNLQJSURWHFWLRQLQWKDWFRXUW
                       2       of its confidential material and nothing in these provisions should be construed as
                       3       authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
                       4       from another court.
                       5       10.   A    NONPARTY’S         PROTECTED          MATERIAL         SOUGHT        TO    BE
                       6             PRODUCED IN THIS LITIGATION
                       7             10.1. Application.
                       8                          The terms of this Stipulated Protective Order are applicable to
                       9                    information produced by a Nonparty in this Action and designated as
                   10                       “CONFIDENTIAL.”          Such information produced by Nonparties in
                   11                       connection with this litigation is protected by the remedies and relief
                   12                       provided by this Stipulated Protective Order. Nothing in these provisions
                   13                       should be construed as prohibiting a Nonparty from seeking additional
                   14                       protections.
                   15                10.2. Notification.
                   16                             In the event that a Party is required, by a valid discovery request, to
                   17                       produce a Nonparty’s confidential information in its possession, and the
                   18                       Party is subject to an agreement with the Nonparty not to produce the
                   19                       Nonparty’s confidential information, then the Party shall:
                   20                       (a)   Promptly notify in writing the Requesting Party and the Nonparty
                   21                             that some or all of the information requested is subject to a
                   22                             confidentiality agreement with a Nonparty;
                   23                       (b)   Promptly provide the Nonparty with a copy of the Stipulated
                   24                             Protective Order in this Action, the relevant discovery request(s),
                   25                             and a reasonably specific description of the information requested;
                   26                             and
                   27                       (c)   Make the information requested available for inspection by the
                   28                             Nonparty, if requested.
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        11.
          310.553.0308
                 Case 2:20-cv-04396-DMG-MAA Document 18 Filed 10/14/20 Page 12 of 16 Page ID #:194



                       1             10.3. Conditions of Production.
                       2                           If the Nonparty fails to seek a protective order from this Court within
                       3                    fourteen (14) days after receiving the notice and accompanying
                       4                    information, the Receiving Party may produce the Nonparty’s confidential
                       5                    information responsive to the discovery request. If the Nonparty timely
                       6                    seeks a protective order, the Receiving Party shall not produce any
                       7                    information in its possession or control that is subject to the confidentiality
                       8                    agreement with the Nonparty before a determination by the Court. Absent
                       9                    a court order to the contrary, the Nonparty shall bear the burden and
                   10                       H[SHQVHRIVHHNLQJSURWHFWLRQLQWKLs Court of its Protected Material.
                   11          11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                   12                If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                   13          Protected Material to any person or in any circumstance not authorized under this
                   14          Stipulated Protective Order, the Receiving Party immediately must (1) notify in writing
                   15          the Designating Party of the unauthorized disclosures, (2) use its best efforts to retrieve
                   16          all unauthorized copies of the Protected Material, (3) inform the person or persons to
                   17          whom unauthorized disclosures were made of all the terms of this Stipulated Protective
                   18          Order, and (4) request VXFK SHUVRQ RU SHUVRQV WR H[HFXWH WKH ³$FNQRZOHGJPHQW DQG
                   19          $JUHHPHQWWREH%RXQG´ ([KLELW$ 
                   20          12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                   21                PROTECTED MATERIAL
                   22                When a Producing Party gives notice to Receiving Parties that certain
                   23          inadvertently produced material is subject to a claim of privilege or other protection,
                   24          the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                   25          Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                   26          may be established in an e-discovery order that provides for production without prior
                   27          privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                   28          parties reach an agreement on the effect of disclosure of a communication or
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                         12.
          310.553.0308
                 Case 2:20-cv-04396-DMG-MAA Document 18 Filed 10/14/20 Page 13 of 16 Page ID #:195



                       1       information covered by the attorney-client privilege or work product protection, the
                       2       parties may incorporate their agreement in the Stipulated Protective Order submitted to
                       3       the Court.
                       4       13.   MISCELLANEOUS
                       5             13.1. Right to Further Relief.
                       6                           Nothing in this Stipulated Protective Order abridges the right of any
                       7                    person to seek its modification by the Court in the future.
                       8             13.2. Right to Assert Other Objections.
                       9                           By stipulating to the entry of this Stipulated Protective Order, no
                   10                       Party waives any right it otherwise would have to object to disclosing or
                   11                       producing any information or item on any ground not addressed in this
                   12                       Stipulated Protective Order. Similarly, no Party waives any right to object
                   13                       on any ground to use in evidence of any of the material covered by this
                   14                       Stipulated Protective Order.
                   15                13.3. Filing Protected Material.
                   16                              A Party that seeks to file under seal any Protected Material must
                   17                       comply with Local Rule 79-5. Protected Material may only be filed under
                   18                       seal pursuant to a court order authorizing the sealing of the specific
                   19                       Protected Material at issue. If a Party's request to file Protected Material
                   20                       under seal is denied by the Court, then the Receiving Party may file the
                   21                       information in the public record unless otherwise instructed by the Court.
                   22          14.   FINAL DISPOSITION
                   23                $IWHU WKH ILQDO GLVSRVLWLRQ RI WKLV $FWLRQ ZLWKLQ VL[W\   GD\V RI D ZULWWHQ
                   24          request by the Designating Party, each Receiving Party must return all Protected
                   25          Material to the Producing Party or destroy such material. As used in this subdivision,
                   26          “all Protected Material” includes all copies, abstracts, compilations, summaries, and
                   27          any other format reproducing or capturing any of the Protected Material. Whether the
                   28          Protected Material is returned or destroyed, the Receiving Party must submit a written
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                           13.
          310.553.0308
                 Case 2:20-cv-04396-DMG-MAA Document 18 Filed 10/14/20 Page 14 of 16 Page ID #:196



                       1       certification to the Producing Party (and, if not the same person or entity, to the
                       2       Designating Party) by the 60-day deadline that (1) identifies (by category, where
                       3       appropriate) all the Protected Material that was returned or destroyed and (2) affirms
                       4       that the Receiving Party has not retained any copies, abstracts, compilations, summaries
                       5       or any other format reproducing or capturing any of the Protected Material.
                       6       Notwithstanding this provision, Counsel is entitled to retain an archival copy of all
                       7       pleadings; motion papers; trial, deposition, and hearing transcripts; legal memoranda;
                       8       correspondence; GHSRVLWLRQ DQG WULDO H[KLELWV; H[SHUW UHSRUWV; attorney work product;
                       9       DQG FRQVXOWDQW DQG H[SHUW ZRUN SURGXFW HYHQ LI VXFK PDWHULDOV FRQWDLQ 3URWHFWHG
                   10          Material. Any such archival copies that contain or constitute Protected Material remain
                   11          subject to this Stipulated Protective Order as set forth in Section 5.
                   12          15.   VIOLATION
                   13                Any violation of this Stipulated Order may be punished by any and all appropriate
                   14          measures including, without limitation, contempt proceedings and/or monetary
                   15          sanctions.
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                         14.
          310.553.0308
                 Case 2:20-cv-04396-DMG-MAA Document 18 Filed 10/14/20 Page 15 of 16 Page ID #:197



                       1       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                       2
                               Dated: October 9, 2020
                       3                                         JOSEPH M. LOVRETOVICH
                                                                 JARED W. BEILKE
                       4                                         KARINA GODOY
                                                                 JML LAW
                       5                                         Attorneys for Plaintiff
                                                                 RICHARD
                                                                   CHARD LESLIE
                       6
                       7       Dated: October 12, 2020
                                                                 SARAH
                                                                  ARAH E. ROSS
                       8                                          AE Y. CHUNG
                                                                 RAE
                                                                 LITTLER MENDELSON, P.C.
                       9                                         Attorneys for Defendant
                                                                 THE GOODYEAR TIRE & RUBBER
                   10                                            COMPANY
                   11
                               FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                   12
                   13          Dated: 10/14/20
                   14                                            Maria A. Audero
                                                                 United States Magistrate Judge
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                           15.
          310.553.0308
                 Case 2:20-cv-04396-DMG-MAA Document 18 Filed 10/14/20 Page 16 of 16 Page ID #:198



                       1                                               EXHIBIT A
                       2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                       3               I,                                [full name], of
                       4                             [address], declare under penalty of perjury that I have read in its
                       5       entirety and understand the Stipulated Protective Order that was issued by the United
                       6       States District Court for the Central District of California on                    [date] in
                       7       the case of RICHARD LESLIE v. THE GOODYEAR TIRE & RUBBER COMPANY,
                       8       and DOES 1-20, Case No. íFYíí'0*í0$$[ I agree to comply with and
                       9       to be bound by all the terms of this Stipulated Protective Order, and I understand and
                   10          DFNQRZOHGJHWKDWIDLOXUHWRVRFRPSO\FRXOGH[SRVHPHWRVDQFWLRQVDQGSXQLVKPHQWLQ
                   11          the nature of contempt. I solemnly promise that I will not disclose in any manner any
                   12          information or item that is subject to this Stipulated Protective Order to any person or
                   13          HQWLW\H[FHSWLQVWULFWFRPSOLDQFHZLWKWKHSURYLVLRQVRIWKLVStipulated Protective Order.
                   14
                                       I further agree to submit to the jurisdiction of the United States District Court for
                   15
                               the Central District of California for the purpose of enforcing the terms of this Stipulated
                   16
                               Protective Order, even if such enforcement proceedings occur after termination of this
                   17
                               action. I hereby appoint                                [full name] of
                   18
                                                                  [address and telephone number] as my California
                   19
                               agent for service of process in connection with this action or any proceedings related to
                   20
                               enforcement of this Stipulated Protective Order.
                   21
                   22
                               Signature:
                   23
                               Printed Name:
                   24
                               Date:
                   25
                               City and State Where Sworn and Signed:
                   26
                   27
                   28
LITTLE R MEND
            D ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                           16.
          310.553.0308
